        Case 2:21-cv-00871-ACA Document 27 Filed 07/30/21 Page 1 of 9                      FILED
                                                                                   2021 Jul-30 AM 08:30
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


JOHN DOE,                                     ]
                                              ]
      Plaintiff,                              ]
                                              ]
v.                                            ]            2:21-cv-00871-ACA
                                              ]
SAMFORD UNIVERSITY,                           ]
                                              ]
      Defendant.                              ]

                                     ORDER

      This case involves allegations implicating significant privacy interests of both

the plaintiff and a non-party to the case. At a Halloween party in 2020, Plaintiff

John Doe and non-party Jane Roe had a sexual encounter. John Doe alleges that the

encounter was consensual. Jane Roe alleges that it was not, and filed a complaint

against John Doe for violations of Defendant Samford University’s sexual

misconduct policy. After an investigation by Defendants Mallory Kruntorad and

Tim Hebson, followed by a hearing, Samford found John Doe responsible for sexual

misconduct and suspended him. John Doe then filed this lawsuit, alleging that

Defendants’ finding of responsibility was marred by gender bias, violating Title IX,

20 U.S.C. § 1681. (Doc. 1 at 25–30).

      Before the court are two preliminary motions filed by John Doe: an unopposed

motion for him and Jane Roe to proceed under pseudonyms and for a protective
         Case 2:21-cv-00871-ACA Document 27 Filed 07/30/21 Page 2 of 9




order (doc. 2) and an opposed motion for expedited discovery (doc. 3). In their

response to the motion to proceed under pseudonyms, Defendants seek to seal the

entire record in this case. (Doc. 26 at 2–3). The court GRANTS IN PART AND

DENIES IN PART John Doe’s motions to proceed under pseudonyms and for

expedited discovery, and DENIES Defendants’ motion to seal the record in this

case.

        1. Motion to Proceed Under a Pseudonym

        The court notes at the outset the Defendants do not oppose John Doe’s motion

for himself and Jane Roe to proceed under pseudonyms. (Doc. 26 at 2). But, as the

Seventh Circuit has held, “the privilege of suing or defending under a fictitious name

should not be granted automatically even if the opposing party does not object.” Doe

v. Blue Cross & Blue Shield United of Wis., 112 F.3d 869, 872 (7th Cir. 1997).

        Federal Rule of Civil Procedure 10(a) provides that a “complaint must name

all the parties.” Based on this rule, “parties to a lawsuit must identify themselves in

their respective pleadings.” Doe v. Frank, 951 F.2d 320, 322 (11th Cir. 1992). “This

rule serves more than administrative convenience. It protects the public’s legitimate

interest in knowing all of the facts involved, including the identities of the parties.”

Plaintiff B v. Francis, 631 F.3d 1310, 1315 (11th Cir. 2011) (quoting Frank, 951

F.2d at 322). A plaintiff may proceed under a fictitious name only in exceptional

cases. Frank, 951 F.2d at 323; see also Plaintiff B, 631 F.3d at 1315 (quoting Doe



                                           2
        Case 2:21-cv-00871-ACA Document 27 Filed 07/30/21 Page 3 of 9




v. Smith, 429 F.3d 706, 710 (7th Cir. 2005) for the proposition that it is “the

defendant, and not the plaintiff, who faces disgrace if the complaint’s allegations can

be substantiated”) (alteration accepted)).

      A plaintiff may proceed anonymously if he can show “a substantial privacy

right which outweighs the customary and constitutionally-embedded presumption of

openness in judicial proceedings.” Plaintiff B, 631 F.3d at 1315–16 (quotation

marks omitted). To determine whether the plaintiff’s privacy right outweighs the

presumption of openness, the court must consider all circumstances, including, but

not limited to: (1) whether the plaintiff is challenging governmental activity;

(2) whether the plaintiff will have to “disclose information of the utmost privacy”;

and (3) whether the plaintiff will have to risk criminal prosecution by admitting his

intention to engage in illegal conduct. Id. at 1316. The court must also consider any

other factor presented by the case. Id. The presence of any one factor is not

dispositive. Frank, 951 F.2d at 323.

      John Doe first argues that he should be permitted to proceed under a

pseudonym because he is challenging government activity by Samford. (Doc. 2 at

2). But Samford is a private university, and its acceptance of federal funding does

not convert it into a governmental actor. John Doe’s only other argument in support

of his own anonymity is that Jane Roe’s accusation of sexual assault—which he

alleges is false—is a matter of “utmost privacy that will have life-long consequences



                                             3
         Case 2:21-cv-00871-ACA Document 27 Filed 07/30/21 Page 4 of 9




if made publicly available,” and that his medical conditions carry with them social

stigmas. (Doc. 2 at 2–3).

        John Doe’s arguments about the need to disclose private information do not

persuade the court that his privacy right outweighs the presumption of open judicial

proceedings. In Plaintiff B, the Eleventh Circuit noted that “courts have often denied

the protection of anonymity in cases where plaintiffs allege” that they were victims

of sexual assault. 631 F.3d at 1316. This is so even though a plaintiff who alleges

that he or she is the victim of a sexual assault can prevail only by proving the truth

of the allegation that invades his or her privacy. For example, in Plaintiff B, the

Eleventh Circuit concluded that two plaintiffs did not necessarily have the right to

proceed anonymously, even though they were suing the maker of a videos marketed

as pornography for including footage of them, as minors, flashing their breasts. Id.

at 1312, 1317. Instead, the Court ordered the district court to consider all the factors

in deciding whether to exercise its discretion to allow the use of pseudonyms. Id. at

1319.

        Here, John Doe alleges that he did not engage in sexual misconduct, but

instead that the sexual encounter was consensual, that Jane Roe falsely accused him,

and that Defendants’ gender bias is the reason they found him responsible. A false

accusation of sexual assault is no light matter and can have serious repercussions in

a person’s personal and professional life, but John Doe filed this suit because he



                                           4
        Case 2:21-cv-00871-ACA Document 27 Filed 07/30/21 Page 5 of 9




believes he can establish that he did not assault Jane Roe and that only Defendants’

gender bias led them to find him responsible. John Doe has not explained to the

court’s satisfaction how, if he can prevail on his claim that he was falsely accused,

disclosure of his identity would so invade his privacy that the court must permit him

to proceed anonymously.

      John Doe also argues that disclosure of his medical conditions exposes him to

social stigma. (Doc. 2 at 3). The court notes that John Doe has not explained exactly

how his medical conditions are relevant to his claims. Moreover, embarrassment

alone is not enough to require the use of a pseudonym. In Frank, the Eleventh

Circuit held that a plaintiff’s embarrassment about the disclosure of his alcoholism

was insufficient to outweigh the presumption of open judicial proceedings. 951 F.2d

at 324. Because John Doe has not explained why the disclosure of his medical

conditions is necessary or that he will suffer anything more than embarrassment by

their disclosure, he has not carried his burden of showing why disclosure of the

conditions weighs in favor of permitting him to proceed anonymously.

      The court has considered other factors, including the combined effect of John

Doe’s arguments, Defendants’ lack of opposition, and the fact that Defendants know

John Doe’s real identity and therefore would not be prejudiced by him proceeding

anonymously.     Having weighed John Doe’s arguments and the circumstances

presented by this case, the court DENIES his motion to proceed under a pseudonym.



                                          5
           Case 2:21-cv-00871-ACA Document 27 Filed 07/30/21 Page 6 of 9




He must file a motion to substitute his real name for John Doe on or before August

4, 2021.

         Jane Roe is a different matter. Unlike John Doe, she is not a party to this

lawsuit. Rule 10(a) does not apply to non-parties and the court has been unable to

locate any authority requiring the disclosure of the identity of non-parties, at least at

this early stage in the case. Taking John Doe’s allegations as true, Jane Roe—a

college freshman—falsely accused him of sexual assault. As a non-party to the

lawsuit, she does not have the opportunity to deny or disprove John Doe’s

allegations, and must instead rely on the named defendants. Accordingly, the court

GRANTS the motion for Jane Roe to proceed under a pseudonym at this stage,

subject to revisiting the question of anonymity at trial if the case proceeds to that

stage.

         2. Motion to Seal the Record

         In their response to John Doe’s motion to proceed under pseudonyms,

Defendants ask the court to seal the entire record in this case. (Doc. 26 at 3).

         “The common-law right of access establishes a general presumption that

criminal and civil actions should be conducted publicly and includes the right to

inspect and copy public records and documents.” F.T.C. v. AbbVie Prod. LLC, 713

F.3d 54, 62 (11th Cir. 2013) (quotation marks omitted and alteration accepted). A

judicial complaint is considered a judicial record. Id.



                                           6
        Case 2:21-cv-00871-ACA Document 27 Filed 07/30/21 Page 7 of 9




      “Where the trial court conceals the record of an entire case, making no

distinction between those documents that are sensitive or privileged and those that

are not, it must be shown that the denial of access is necessitated by a compelling

governmental interest, and is narrowly tailored to that interest.” Chicago Trib. Co.

v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir. 2001) (quotation

marks omitted and alteration accepted); see also Romero v. Drummond Co., Inc.,

480 F.3d 1234, 1246 (11th Cir. 2007) (“The common law right of access may be

overcome by a showing of good cause, which requires balancing the asserted right

of access against the other party’s interest in keeping the information confidential.”)

(quotation marks omitted and alteration accepted).        The court has to consider

“among other factors, whether allowing access would impair court functions or harm

legitimate privacy interests, the degree of and likelihood of injury if made public,

the reliability of the information, whether there will be an opportunity to respond to

the information, whether the information concerns public officials or public

concerns, and the availability of a less onerous alternative to sealing the documents.”

Romero, 480 F.3d at 1246.

      Defendants argue that sealing the entire record is warranted because the case

may involve the disclosure of confidential information about the underlying Title IX

proceedings, private information about Jane Roe, and information protected by the

Family Educational Rights and Privacy Act, 20 U.S.C. § 1232g. (Doc. 26 at 2–3).



                                           7
           Case 2:21-cv-00871-ACA Document 27 Filed 07/30/21 Page 8 of 9




The court does not find that these arguments warrant sealing the entire record,

especially because the complaint and various exhibits have been publicly available

in this case for over a month already. The court therefore DENIES the request to

seal the entire record WITHOUT PREJUDICE to the parties—individually or

jointly—filing properly supported motions to seal specific documents based on

Eleventh Circuit caselaw.

       3. Motion for Expedited Discovery

       Federal Rule of Civil Procedure 26(d)(1) provides that “[a] party may not seek

discovery from any source before the parties have conferred as required by Rule

26(f)” absent either a court order or other circumstances not present here. John Doe

seeks an order from this court requiring Defendants to respond to ten interrogatories

and ten requests for production before the Rule 26 conference (doc. 3), which the

parties will have to hold by August 19, 2021. In his reply brief in support of

expedited discovery, John Doe indicates that he needs a preliminary injunction by

August 30, 2021, heightening the need for discovery to begin quickly. (Doc. 25 at

1).

       For good cause shown, the court GRANTS the motion IN PART and

ORDERS Defendants to respond to interrogatories 1, 2,1 5, 6, 8, 9, and 10, and



       1
           The court limits the scope of the interrogatory to 2019 and forward as suggested by John
Doe.


                                                 8
        Case 2:21-cv-00871-ACA Document 27 Filed 07/30/21 Page 9 of 9




requests for production 2(b), 2(c), 5, 7, 8, 9, and 10, on or before August 13, 2021.

Defendants should also begin gathering the information needed for responses to

interrogatories 3, 4, and 7, limited to 2019 and forward, and to requests for

production 1, 2(a), 4, and 6. If the court denies the pending motion to dismiss,

Defendants will be required to produce those responses within 48 hours of the

court’s ruling. To the extent Defendants have not already informed Jane Roe that

her records may be subject to disclosure, they must do so immediately. If they have

already made that disclosure to Jane Roe, they must notify the court, in writing, of

the date on which the disclosure was made.

      Finally, the court MODIFIES the briefing schedule on Defendants’ motion

to dismiss the complaint. John Doe’s response is now due on or before August 4

at noon, and Defendants’ reply, if one is necessary, is due on or before August 10

at noon.

      DONE and ORDERED this July 30, 2021.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                          9
